 FLEETWOOD TRAILER CO., INC.425Processing and Distribution and Allied Industries Employees, Local 290, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other union.WE WILL NOT threaten you with reprisals or piomise any benefits to discourageyou from joining any union.WE WILL NOT violate any of the rights you have under the National LaborRelations Act, to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to P. E. Cogdell and John Cogdell.WE WILL revoke the wage cut which became effective July 1, 1964.WE WILL make whole P. E. Cogdell, John Cogdell, and all employees in theappropriate unit who were on the payroll July 1, 1964, or who came on thepayroll after that date, for any loss of wages due to the wage cut.WE WILL, upon request, bargain collectively with the union named above, ifan understanding is reached, sign an agreement covering such understanding.The unit represented by this union includes all our truckdrivers, helpers, andwarehousemen, but excludes office clerical employees, professional employees,guards, and supervisors.SAFWAY STEEL SCAFFOLDS COMPANY OF GEORGIA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify P. E. Cogdell and John Cogdell if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any material.Employees may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions.Fleetwood Trailer Co.,Inc.andLionel Richman.Case No. p21-CA-6160.June 34,1965DECISION AND ORDEROn April 16, 1965, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Lioard has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial153 NLRB No. 43. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatRespondent, Fleetwood Trailer Co., Inc., Riverside, California, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'1 The telephone number for Region 21, appearing at the bottom of the Appendix attachedto the Trial Examiner'sDecision,Isamended to read: Telephone No 688-5229.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was tried before Trial Examiner Wallace E. Royster in Los Angeles,California, on February 17, 1965.1At issue is whether Fleetwood Trailer Co., Inc.,herein called the Respondent, since August 20, 1964,2 has unlawfully discriminatedagainstMary Nevins, Lonny Painter, Luther Malzahn, James Fuller, David Davis,and Donald Kluth, by refusing to reemploy these individuals upon unconditionalapplication following the termination of an economic strike.Respondent, by its answer, asserts that these strikers had been permanently replacedprior to their applications and that no unfair labor practice was committed.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation engaged at Riverside, California, in themanufacture of mobile homes.Annually, it receives goods valued at in excess of$50,000 from points outside the State of California, and sells and distributes productsvalued at more than that amount directly to points outside the State of California.It is conceded, and I find, that the Respondent is an employer engaged in commeiceand in a business affecting commerce within the meaning of Section 2(6) and (7)of the Act.H. THE LABOR ORGANIZATIONINVOLVEDSan Bernardino-Riverside Counties District Council of Carpenters, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, herein the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn August 6, in support of the Union's bargaining demands, Respondent's employ-ees began a strike which ended on August 18.During this period, some of those onstrike returned to work and some new workers were hired.At the conclusion of thestrike the Respondent had 71 employees on its payroll.On August 18 the Respond-ent and the Union met with the result that the Union agreed to terminate the strikeand accept Respondent's last contract offer.Attorney Jerome Byrne, the Respond-ent's representative, testified that on this occasion he told the union representativesthat the plant was not in need of employees and that no strikers could be given imme-diate employment.Byrne said that he would not put the strikers on a preferentialhiring list but assured the Union that the Respondent would not discriminate in anyway against them. Byrne said, in effect, that any striker who wished to return to work1 Charge filed and served September 10, 1964Complaint alleging violations of Sec-tion 8(a) (1) and (3) of the Act issued December 11, 1964.2 All dates hereafter mentioned are in 1964 FLEETWOOD TRAILER CO., INC.427should make known his desire to the Respondent and renew his application at theexpiration of succeeding 30-day periods if he maintained interest in returning to work.Byrne made it clear to the Union, he testified, that the Respondent would consult thelistof striker applicants whenever a vacancy developed, but that the Respondentwould feel free to hire from any source.3On August 20 the six individual strikersnamed earlier in this Decision applied for reemployment. Before any of them werereemployed the Respondent hired, in the period from October 8 through 16, sixindividuals who had not previously been in Respondent's employ. It is the contentionof the General Counsel that the six striker applicants should have been returned towork in these vacancies.Before the strike began the Respondent had a work force of sufficient size (about108) so that it programed the building of 20 mobile homes a week.When thestrike began, the Respondent decided to cut this programing in half and canceled orpostponed deliveries of supplies and materials consistent with this decisionWith thereturn of some of the strikers before August 18 and the employment of new workers,itwas decided to attempt the production of about 15 trailers a week.At all timesitwas Respondent's intention to return to the full production of 20 trailers as soonas a sufficiently experienced work force was assembled and materials were at hand.This goal was reached about December 13.Respondent contends that at the expiration of the strike, because it had then noneed for additional employees, all of the strikers had been replaced, that in conse-quence they thereafter had no employment rights with the Respondent and wereentitled to no more than a nondiscriminatory consideration of their applications forwork.The position of the General Counsel is that the lack of need for additionalworkers on August 18 represented a temporary condition; that the striker applicantsnamed herein had not then been replacedThe six applicants visited the plant or telephoned the Respondent on a number ofoccasions on and after August 20.All were reemployed in the period from Novem-ber 2 through December 14.The position of the Respondent that all of the strikers had been replaced perma-nently before they offered to return to work is based upon the circumstance that onAugust 20 the Respondent had no immediate need for more employees. This cir-cumstance is not challenged by the General Counsel and I find it satisfactorily to beestablished by the evidenceIf it is true that the strikers had been permanentlyreplaced, as the Respondent contends, then the six applicants named in the complainthad lost any right to reinstatement or preferential hiring.This is the status, in theview of the Respondent, that they occupied.Each was required to register his con-tinued interest in employment with the Respondent every month and failure to do sowas "disqualifying."Respondent did not however apply this rule strictly and calledto the attention of a union representative the fact that some had failed to registerwithin the set period.When these tardy ones appeared at the plant they were per-mitted to regain their status as applicants.However, in my view of the case, none ofthe six had been permanently replaced when they offered to return to work. Thereis no evidence that any person was hired during the strike specifically to fill the job ofany of them. The lack of job openings on August 20 was a temporary condition whichthe Respondent knew would change and intended to change It was its purpose, laterachieved, to return to full production and to a full crew as soon as practicable. Ithink it thus inaccurate to say that any of the applicants concerned here had lost hisemployment with the Respondent by reason of replacement.The Board has held that employees who have not been permanently replacedbefore the end of a strike must be reinstated to their former positions as work becomesavailable and before new employees are hired.This holding is qualified only by thecondition that a refusal to reinstate may be justified upon a showing by the employerthat he acted upon nondiscriminatory considerations .4The Respondent has under-taken to make that showing in respect to the six applicantsThe Respondent attempts to hire what it describes as willing workers, between theages of 19 and 25, and with satisfactory employment historiesNo particular expe-rience is required.The first hire after the end of the strike was of Eddie Latinsky as a cabinetassembler on October 8; the second, in the same classification, of Gilbert Herrara onOctober 12Neither had worked at any earlier time for the Respondent and their3The 'Union bowed to this decision4Philanz Oldsmobile, Inc.,137 NLRB 867, 871.Brown and Root, Inc, et al, doingbusiness as 9otint venturers under the name of Ozark Dam Constructors,132 NLRB 486,493-494, arises in a different factual settingI find that holding concerning the rightof reinstatement of economic strikers to jobs not open at the time of application notcontrolling here. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualifications for hire do not appear in the record.Of the six applicants named inthe complaint, Malzahn, Kluth, Nevins, and Fuller had worked in cabinet assemblybefore the strike.There is no testimony on the part of the Respondent to indicatewhy none of these (other than Fuller) was reinstated to the positions for whichLatinsky and Herrara were hired.Also on October 12 Jimmy Benson was hired as a flooring employee and EverettLeffen as a sidewall employee. Plant Manager Cecil B Chapman testified that Kluth,Nevins, and Malzahn were not physically capable of handling these jobs and that forthe same reason none of the three was qualified to handle the job of cabinet assemblerfor which Billy Valk was hired on October 16. Chapman also testified that the jobof finisher, for which a new employee Dwayne Nash was hired on October 13, wasunsuited to Nevins because she could not perform all of its functions; that he pre-ferred to have a younger man than Malzahn on that job; and that he had "seriousdoubt" that Kluth, because of impaired eyesight, could handle it.The qualificationsof none of the newly hired employees is mentioned in the record.Chapman testified that none of the striker applicants was disqualified for these jobopportunities on the basis of their prior work records with "possibly one exception,'Fuller.Chapman explained that Fuller was absent on a number of occasions but,more importantly, about a week before the strike began had engaged in a "smallhassle" with his supervisor.The incident was reported to Chapman who consideredthat it "bordered on insubordination."I note that no unfair labor practices are alleged other than in respect to bringingthe striker applicants back to work and that, save for whatever inferences may bedrawn from action or lack of action in that connection, no union animus is allegedor shown. I am not convinced that the Respondent had a conscious purpose todiscriminate against the strikers but I nonetheless find that it did soBasically, this discrimination consists in the Respondent's position that at the con-clusion of the strike all strikers had been replaced.Thereafter, instead of treatingthose strikers who asked for reinstatement as their status required, the Respondent sawthem only as applicants for employment who were entitled to no more than nondis-criminatory consideration for job openings.But they had a different standing-theywere employees.Their right to employment was not enhanced by reason of thestrike but as long as they were not permanently replaced, neither was it diminished.It does not appear that the Respondent considered Latinsky and Herrara to be betterqualified to work in cabinet assembly than Nevins, Malzahn, Fuller, or Davis: orthat Benson, Leffen, Nash, and Valk were better qualified as workmen than Painter,Fuller, or Davis.Nevins could not handle a job unsuited to a female, Kluth couldnot work where normal eyesight was a requirement, and Malzahn was disqualifiedonly to the extent that any man of his age (53) might have been. I find that the sixjob openings in October could have been filled by the striker applicants and, had theRespondent considered them as employees rather than as mere applicants for hire,would have been so filledThis is so even though the Respondent had some reasonfor dissatisfaction with Fuller.The Respondent did not consider that he was dis-qualified for employment.I find that by failing to return Lonny Painter, Luther Malzahn, David Davis, MaryNevins, Ronald Kluth, and James Fuller to employment when the October vacanciesdeveloped, the Respondent discriminated against these individuals because of partici-pation in a lawful strike, thus discouraging membership in and activity on behalf oftheUnion.The Respondent has thereby engaged in unfair labor practices withinthe meaning of Section 8(a) (3) of the ActThis conduct interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and, I find, the Respondent thereby engagedin unfair labor practices within the meaning of Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe actions of the Respondent described in section III, above, occurring in connec-tionwith its operations have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the ActAll of the affected individualshave been rehired and there is no claim that they were not fully reinstated.TheRespondent shall make each whole for any loss of earnings attributable to the failure FLEETWOOD TRAILER CO.,INC.429on the part of the Respondent to i eturn them to employment in the period fromOctober 8 through 16. This loss shall be computed in the manner prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289, and shall bear interest at therate of 6 percent per annum computed quarterly.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following-CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of the Act.2.The Respondent is an employer within the meaning of Section 2(2) of the Act,and is engaged in commerce or in an operation affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.3.By failing to return Painter, Matzahn, Davis, Nevins, Kluth, and Fuller toemployment in October 1964, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that Fleetwood Trailer Co., Inc., Riverside, Cali-fornia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or lawful strike activity in behalf of any labororganization by discrimination in regard to hire or tenure of employment or any termor condition of employment.(b) In any like or similar manner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the purposes ofthe Act:(a)Make Painter, Malzahn, Davis, Nevins, Kluth, and Fuller whole for any lossof earnings in the manner set forth in the portion of this Decision entitled "TheRemedy."(b) Post at its plant in Riverside, California, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forRegion 20 shall, after being duly signed by an authorized representative of theRespondent, be posted by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that such noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of receipt of this Recommended Order, what steps have been taken incompliance.6In the event this Recommended Order is adopted by the Board, the words "a Decisionand Order" shall be substituted for the words, "the Recommended Order of a Trial Ex-aminer" in the notice. In the further event that the Board's order be enforced by adecree of a United States Court of Appeals, the words, "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words, "a Decisionand Order"6If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 21, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discriminate against any employee because he has engaged ina lawful strike or has participated in concerted activity in behalf of any labororganization.WE WILL make Mary Nevins, Lonny Painter, Luther Malzahn, James Fuller,David Davis, and Ronald Kluth whole for any loss of earnings attributable tothe delay in returning them to work. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT by discriminating against strikers or in any like or similarmanner interfere with, restrain, or coerce employees in the exercise of rightsguaranteed in Section7 of the Act.FLEETWOOD TRAILER CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other maternal.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204.Albuquerque Phoenix ExpressandChauffeurs,Teamsters andHelpers, Local 492, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(Ind.).Case No. £8-CA-1140. June 24, 1965DECISION AND ORDEROn March 17 1965, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations as modified herein.In finding that Respondent's over-the-road drivers stationed at theAlbuquerque terminal constituted an appropriate unit for bargaining,the Trial Examiner excluded from this unit Respondent's "bobtail"truckdriver stationed in Hobbs, New Mexico, primarily because he wasa local pickup and delivery driver.We note, in addition, that Respond-ent's president testified that the Hobbs driver does not ordinarily havecontact with the employees in Albuquerque, which is over 300 milesfrom Hobbs; he is paid on a different basis than the Albuquerqueover-the-road drivers; and he is "pretty much" his own boss at Hobbs.153 NLRB No. 47.